EXECUTION COPY
 
WAIVER NO. 1
TO RECEIVABLES SALE AGREEMENT
 
THIS WAIVER NO. 1 (this "Waiver"), dated as of March 21, 2006, is among Navistar
Financial Corporation, a Delaware corporation ("Navistar"), as Transferor, and
Truck Retail Accounts Corporation, a Delaware corporation, as Transferee and
pertains to that certain RECEIVABLES SALE AGREEMENT dated as of April 8, 2004 by
and among the parties hereto (as heretofore amended or modified from time to
time, the "Agreement"). Unless defined elsewhere herein, capitalized terms used
in this Waiver have the meanings assigned to such terms in the Agreement.
 
PRELIMINARY STATEMENTS
 
The Transferor has requested that the Transferee agree to waive certain
provisions of the Agreement; and
 
The Transferee is willing to agree to the requested waivers on the terms
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                       Waiver.
 
(a)  The requirement in Section 4.1(a)(i ) of the Agreement for delivery of
annual financial statements of Parent and Transferor for fiscal year 2005, the
requirement in Section 4.1(a)(ii) of the Agreement for delivery of quarterly
financial statements of Parent and Transferor for the first, second and third
quarters of fiscal year 2006, and the requirements in Sections 4.1(a)(iii) for
the delivery of certain compliance certificates related to the aforementioned
financial statements, are each hereby waived until the earlier of (i) January
31, 2007 and (ii) the date on which Parent and Transferor shall have timely
filed reports on Form 10-K or 10-Q after the date hereof with the Securities and
Exchange Commission pursuant to Sections 13 and 15 of the Securities Exchange
Act of 1934, as amended (the "Exchange Act").
 
(b)  Any condition or required representation or warranty that has not been
satisfied or made or deemed made, as a result of the breach of any
representation or warranty in Section 2.1(f) of the Agreement as a result of or
arising out of any restatement, in connection with the audit conducted for the
fiscal year ended October 31, 2005, of any financial statements of Transferor or
any of its affiliates for any period ending on or before July 31, 2005, or any
reports, financial statements, certificates or other information containing
similar information with respect to such periods, is hereby waived.

E-241

--------------------------------------------------------------------------------


 
(c)            The failure of Transferor to timely notify Transferee pursuant to
Section 4.1(b)(iv) of the Agreement that Transferor was downgraded by Moody's
Investors Service, Inc., and setting forth the Indebtedness affected and the
nature of such change, is hereby waived.
 
Section 2.                      Agreement by Transferor. Notwithstanding
anything to the contrary in the Agreement, to induce the parties to enter into
this Waiver, until the expiration of the waiver provided in Section 1(a),
Transferor agrees to deliver to the Transferee:
 
(a)  As soon as available after the end of the fiscal year of Transferor ended
October 31, 2005 a copy of the annual report for such year for the Parent and
its Subsidiaries, including therein (i) a consolidated balance sheet of the
Parent and its Subsidiaries as of the end of such fiscal year and (ii) a
consolidated statement of income and a consolidated statement of cash flows of
the Parent and its Subsidiaries for such fiscal year, in each case prepared in
accordance with Rule 3-10 of Regulation S-X, consistent with the Parent's past
practice, on the basis of management's good faith calculations and fairly
presenting in all material respects the consolidated financial condition of the
Parent and its Subsidiaries as at such date and the consolidated results of
operations of the Parent and its Subsidiaries for the period ended on such date;
provided that, in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Parent
shall also provide a reconciliation of its financial statements to GAAP.
 
(b)  As soon as available after the annual report in respect of the fiscal year
of the Parent ended October 31, 2005 is delivered, and thereafter within 45 days
after the end of each fiscal quarter ended January 31, 2006, April 30, 2006 and
July 31, 2006, (i) a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such quarter, (ii) a consolidated statement of
income and a consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter, and (iii) a consolidated
statement of income and a consolidated statement of cash flows of the Parent and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, all prepared in accordance with
Rule 3-10 of Regulation S-X, consistent with the Parent's past practice, on the
basis of management's good faith calculations and fairly presenting in all
material respects, subject to year end audit adjustments and the absence of
footnotes, the consolidated financial condition of the Parent and its
Subsidiaries as at such dates and the consolidated results of operations of the
Parent and its Subsidiaries for the periods ended on such dates, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments and the absence of
footnotes) by a Financial Officer of the Parent as having been prepared in
accordance with GAAP; provided that, in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Parent shall also provide a reconciliation of such financial
statements to GAAP.
 
(c)  As soon as available, and in any event within 60 days after the end of each
fiscal quarter of the Transferor, except the fiscal quarter ended January 31,
2006 for which the requirement is 90 days, management financial reports of the
US Borrower setting forth (i) a preliminary consolidated balance sheet and
consolidated statements of income in a management format , (ii) serviced
portfolio information (iii) funding availability under its contractual

E-242

--------------------------------------------------------------------------------


 
arrangements with Truck Retail Installment Paper Corp. and under the Transferor
Credit Agreement and (iv) calculations demonstrating compliance with Section
8.01 of the Transferor Credit Agreement, in each case prepared in a manner
materially consistent with the Transferor's past practices (unless otherwise
required to conform with the results of the audit or changes in GAAP) and, to
the extent relevant, on the basis of management's good faith efforts, in such
form and detail reasonably satisfactory to the Agent; provided, however, that
such reporting shall not be required so long as the Transferor has filed all
reports with the Securities and Exchange Commission required pursuant to Section
13 of the Exchange Act. The parties hereto acknowledge that such management
financial reports are not final and are subject to change in connection with
either the preparation, for the corresponding fiscal quarter, of a report on
Form 10-Q or 10-K, as a result of or arising out of any restatement, in
connection with the audit conducted for the fiscal year ended October 31, 2005,
as the case may be.
 
(d)            As soon as available, and in any event within 30 days after the
end of each month, commencing with the month of March 2006, monthly management
financial reports of the Parent in respect of the sales and income by segment
and cash balances, Indebtedness, capital expenditures and depreciation and
amortization of the Parent and its consolidated Subsidiaries prepared in a
manner consistent with the Parent's past practices and on the basis of
management's good faith calculations, in such form and detail reasonably
satisfactory to the Agent; provided,however, that such reporting shall not be
required so long as the Parent has filed all reports with the Securities and
Exchange Commission required pursuant to Section 13 of the Exchange Act.
 
Section 3.                       Representations and Warranties. In order to
induce the parties to enter into this Waiver, the Transferor represents and
warrants to the Transferee that (a) after giving affect to this Waiver, each of
Transferor's representations and warranties contained in Article II of the
Agreement is true and correct as of the date hereof, (b) the execution and
delivery by the Transferor of this Waiver, and the performance of its
obligations hereunder, are within its corporate or limited partnership, as
applicable, powers and authority and have been duly authorized by all necessary
corporate or limited partnership, as applicable, action on its part, and (c)
this Waiver has been duly executed and delivered by the Transferor and
constitutes the legal, valid and binding obligation of such Seller Party
enforceable against the Transferor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
Section 4.                       Condition Precedent. This Waiver shall become
effective as of the date first above written upon receipt by the Agent of
counterparts hereof duly executed by each of the parties hereto.

E-243

--------------------------------------------------------------------------------


 
Section 5.                       Miscellaneous.
 
(a) THIS WAIVER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
(c) Except as expressly modified hereby, the Agreement remains unaltered and in
full force and effect and is hereby ratified and confirmed. This Waiver shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).
 
(c)            This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
[signatures on next pages]

E-244

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their duly authorized officers as of the date hereof.
 



 
NAVISTAR FINANCIAL CORPORATION
 
By:      /s/    JOHN V. MULVANEY, SR.
Name:          John V. Mulvaney, Sr.
Title:            V.P. Controller
 
 
TRUCK RETAIL ACCOUNTS CORPORATION
 
By:     /s/      JOHN V. MULVANEY, SR.
Name:           John V. Mulvaney, Sr.
Title:             V.P. Controller

 

E-245

--------------------------------------------------------------------------------


